DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/13/2020 have been fully considered but they are not persuasive.
Examiner thanks applicant for the numerous amendments to the claims. 
Amendments to the specification are entered.
Examiner notes that the 112f regarding “transmission mechanism” of claim 5 is not addressed.  Applicant’s claim amendments removes “for the application of” and replaces this phrase with “configured to apply”.  Applicant states 112f language is not intended.  112f interpretation language is omitted in this action.  
Examiner notes applicant’s amendments have rendered the claims definite and the drawings are no longer objected to.  Examiner thanks applicant for these amendments.
Regarding Poe, applicant asserts Poe does not disclose the “at least partial overlap in a circumferential direction”.  Examiner notes that the whole of the circumference of inner post 26 is telescoped inside the circumference of hollow tube 25.  Therefore, examiner contends that the “circumferential” overlap is shown in Poe.  
Regarding the “fingers”, examiner notes that applicant has not previously utilized this term in the specification, however notes that drawings disclose these features and the specification amendment of 3/9/2021 include this term.  Because the fingers are shown, examiner has entered the specification amendment.  Examiner notes that the new issues presented in the claim amendment has rendered a new search, and as such, examiner has found, and applied, new art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-13, 15-17, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over 3773311 Poe, in view of 2011/0239404 Duan.

    PNG
    media_image1.png
    303
    632
    media_image1.png
    Greyscale
Regarding claim 1, Poe discloses an actuating drive (figure 3) for driving a movably supported furniture part of an item of furniture (cabinet with overhead doors), comprising: an actuating arm 8 to be connected to the furniture part (door 4); and a force storage member for applying force to the actuating arm, wherein the force storage member includes:
	a spring 28, a first base part (washer 29), and a second base part (washer 27), the first base part and the second base part being movable relative to each other (to compress and expand the spring 28) with the spring 28 arranged therebetween (figure 3 above), and 
	a guiding device arranged within the spring 28 (as shown above), the guiding device being configured to support and guide the spring against buckling of the spring over an entire length of the spring and in every position of the spring resulting from a motion of the first base part and the second base part relative to each other (since the guiding device is interior of the spring throughout any motion), wherein 
	the guiding device comprises a first sleeve part 25 and a second sleeve part 26 corresponding to each other, each of the first sleeve part and the second sleeve part protruding from a respective one of the first base part 29 and the second base part 27, the first sleeve part 25 and the second sleeve part 26 being movable relative to each other in any position of the first base part and the second base part (in the same way as the base parts 27 and 29), and the first sleeve part and the second sleeve part being arranged such that there is at least a partial overlap in a circumferential direction between the first sleeve part and the second sleeve part (as discussed above the entire circumference of rod 26 is encompassed by hollow rod 25), and 
wherein the first sleeve part 25 has a longitudinal groove (hollow area along the longitudinal axis) and the second sleeve part has a profile bar (protrusion that goes through the groove) shaped to correspond to a shape of the longitudinal groove such that the profile bar engages and slides through the groove during movement of the first base part and the second base part relative to each other (as it does in figure 3 above).  
Poe does not disclose that the first sleeve has longitudinal grooves and first fingers, and the second sleeve have a profile bar with second fingers, and that these fingers alternate around an outer circumference.

    PNG
    media_image2.png
    276
    359
    media_image2.png
    Greyscale
Duan discloses a first sleeve part 60 and a second sleeve part 40, biased against each other with spring 50, the first sleeve part 60 has longitudinal grooves 69 with first fingers therebetween, and the second sleeve part 40 has profile bars 44 forming second fingers each shaped to correspond to a shape of a respective one of the longitudinal grooves 69 of the first sleeve part 60 such that the bars 44 engage and slides slide through the grooves 69 during movement of the first base part and the second base part relative to each other (profile bars 44 slide within groove 69) and such that the first fingers and the second fingers alternate around an outer circumference of the guiding device (two grooves and two profile bars that alternate around a circumference).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the profile bars and grooves of the spring loaded telescoping device of Duan to the spring loaded telescoping device of Poe, as this is would prevent rotation between the parts of Poe in a known manner of spring loaded telescoping devices.  Further, examiner contends that the use, or lack of, the profile bars and grooves of Duan in Poe, does not affect the form, function, or use of Poe.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that no new or unexpected result is created by the inclusion of the profile bar/grooves of Duan in Poe.

Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 2, Poe as modified discloses the drive of claim 1, wherein the length of the guiding device is adjustable to a length of the spring (as the spring conforms to the length between the washers, and the washers are movable).

Regarding claim 3, Poe as modified discloses the drive of claim 1, wherein the guiding device is configured to be moved at least partly through an opening in one of the base parts during relative motion between the base parts.  Examiner notes that applicant is positively including an opening.  

Regarding claim 4, Poe as modified discloses the drive of claim 3, further comprising a housing 5, the guiding device (25 and 26) being configured to be moved through one of the base parts within the housing (as shown in figures 3 and 4).

Regarding claim 5, Poe as modified discloses the drive of claim 3, wherein the actuating drive comprises a transmission mechanism (lever arms 18 and 15) configured to apply a force of the force storage member to the actuating arm (figure 3), and the transmission mechanism is configured to cooperate with one of the base parts (arm 18 is connected to rod 25 by pin 19).  

Regarding claim 9, Poe as modified discloses the drive of claim 1, wherein the guiding device further comprises a guiding element (extension of rod 26 or 26 that is on the opposite side of its washer from the spring 28), and a guiding opening for receiving the guiding element (each washer has a through hole), the guiding element being arranged on both base parts, the guiding opening being arranged on both base parts 27 and 29.

Regarding claim 11, Poe as modified discloses the drive of claim 9, wherein the guiding element is integrally formed as part of the sleeve parts 25 and 26, as discussed above.

Regarding claim 12, Poe as modified discloses the drive of claim 9, wherein the guiding element (telescoping sleeve parts) at second sleeve part 26 is configured to be at least partly through the guiding opening (of washer 29) in at least one position, as shown in Duan.  

Regarding claim 13, Poe as modified discloses the drive of claim 1, wherein the guiding device is arranged inside the spring 28 (figure 3), and like applicant’s disclosure in figure 3b, “free of any guiding device located radially outward of an outer circumference of the spring”.  

Regarding claim 15, Poe as modified discloses the drive of claim 1, wherein the guiding device has a shape substantially corresponding to an inner contour of the spring (figure 3).

Regarding claim 16, Poe as modified discloses an item of furniture comprising the actuating drive according to claim 1 and a furniture part movably supported on a body of the item of furniture so as to be movable by the actuating drive (figure 3).

Regarding claim 17, Poe as modified discloses the actuating drive according to claim 5, wherein the transmission mechanism is configured to directly cooperate with the one of the second base part 26.

Regarding claim 19, Poe as modified discloses the actuating drive according to claim 9, wherein the guiding element (part that protrudes from the opening of the washer) is a bolt (having threads, figure 3).

Regarding claim 21, Poe as modified discloses the actuating drive according to claim 1, wherein the first sleeve part and the second sleeve part are arranged such that there is also at least a partial overlap in a radial direction between the first sleeve part and the second sleeve part (as discussed in the arguments, the telescoping devices overlap 100% in circumference AND in radius.  Examiner notes that applicant accepts that the telescoping devices are overlapping in diameter).  Should applicant intend 

Regarding claim 22, Poe as modified discloses the actuating drive of claim 1, wherein the longitudinal groove of the first sleeve part is formed in an outer surface of the first sleeve part (the groove goes through the first sleeve part of Duan, and as such is both on an inner and outer surface of the first sleeve part).  


Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of Duan, in further view of 2018/0058123 Salice.
Regarding claim 6, Poe as modified discloses the drive of claim 1, wherein the guiding device is formed of a material, and the spring is formed of a material, but does not disclose that these are different materials.  
Salice discloses in [0060] that the materials employed "may be any according to requirements and to the state of the art".
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a metal spring, as is old and well known in the art, along with plastic pieces, as this is a material according to the state of the art, as known in Salice. Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. See MPEP 2144.07. Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art. See MPEP 2144.06(1).

Regarding claim 18, Poe discloses the actuating drive according to claim 6, but does not disclose the particular material being plastic.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a metal spring, as is old and well known in the art, along with plastic pieces, as this is a material according to the state of the art, as known in Salice. Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice. See MPEP 2144.07. Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art. See MPEP 2144.06(1).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of Duan as applied to claim 1 above, and further in view of 3934307 Lasier.
Regarding claim 14, Poe as modified discloses the drive of claim 1, wherein the spring is a first spring, but does not disclose a second spring coaxially inside the first spring.  
Lasier discloses the use of wherein a further spring 32 can be arranged coaxially in the inside of the at least one spring 34.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize at least two coaxial springs in place of a single spring, as known in the art taught by Lasier, for purposes of changing the spring force needed in the Dubach or Holzapfel device. Examiner notes that either a change of spring, or the addition of a spring, would alter the spring force of the Dubach or Holzapfel devices in a known manner. Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI) (b).

s 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe as applied to claim 5 above, and further in view of 2016/0333620 Holzapfel.
Regarding claim 10, Poe as modified discloses the actuating device of claim 5, wherein the guiding device comprises only one guiding element.  Poe discloses the use of an energy absorbing unit 30 in parallel.
Holzapfel discloses the use of three parallel springs and guiding devices in a similar furniture with an overhead door (Figure 2a).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a set of three springs and guiding device of Poe, as taught in the manner of Holzapfel figure 6, since this is a known alternative to one spring with guiding means, as taught in Holzapfel figure 2b.  Examiner notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144.04 (VI) (b).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 20, Poe discloses the actuating drive according to claim 10, wherein the at least two guiding elements (duplications of Poe device in parallel in the manner of Holzapfel figure 6b) are arranged parallel to each other (as shown in Holapfel, figure 6b).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY M MORGAN/               Primary Examiner, Art Unit 3677